DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08 November 2022 is acknowledged. The Examiner acknowledges Claims 1-8 have been cancelled, Claims 16-17 and 19-20 are withdrawn, Claim 18 has been cancelled and Claims 21-24 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11, 13-15, 21-22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 6,500,550 to Tsuboi.
Regarding claim 9, Tsuboi teaches in Figure 1B [annotated below], a thermally enhanced extrudate (1) [profile (Column 6, Line 8)] for a door or a window [double wall glass (Column 6, Line 65)], comprising: a channel (A) extending along a longitudinal axis from a first end to a second end of the thermally enhanced extrudate and shaped to receive glass [see Figure 2]; a first wall (B); a second wall (C) spaced from the first wall (B), wherein the first (B) and second (C) walls partly enclose a thermal break (3) [pouring pocket (Column 6, Line 11)] extending along the longitudinal axis; cleats (D and E) extending into the thermal break (3) and attached to the first (B) and second (C) walls alongside at least one opening (F) between the first (B) and second (C) walls; and a solid insulation material (5) [resin (Column 6, Line 12)] in the thermal break (3) between the first (B) and second (C) walls and formed by curing a flowable material [poured (Column 11, Line 50)], wherein the cleats (D and E) maintain position of the solid insulation material (5) in the thermal break (3) and attach the solid insulation material (5) to the first (B) and second (C) walls.

    PNG
    media_image1.png
    454
    244
    media_image1.png
    Greyscale

Regarding claim 10, Tsuboi teaches in Figure 1B [annotated above], a thickness of the first wall (B) is substantially equal to a thickness of the second wall (C).
Regarding claim 11, Tsuboi teaches in Figure 1B [annotated above], each cleat (D and E) is nonlinear [goes out and then down] and extends at least partly parallel to the first (B) and second (C) walls.
Regarding claim 13, Tsuboi teaches in Figure 1B [annotated above], the thermal break (3) has a first width defined between the first wall (B) and the second wall (C) at an upper end and a second width defined between the first wall (B) and the second wall (C) at a lower end, the first width and the second width are substantially equal.
Regarding claim 14, Tsuboi teaches in Figure 1B [annotated above], bridges (G, H and I) extending between and connecting the first wall (B) and the second wall (C).
Regarding claim 15, the bridges (G) define openings (F) for placement of the flowable material (5) into the thermal break (3). The Examiner finds “the bridges resist warping of the extrudate as the flowable material cures” to be directed towards the intended use of the invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 21, Tsuboi teaches in Figure 1B [annotated above], the first (B) and second (C) walls include metal [aluminum (Column 10, Line 60)] that is shaped in an extrusion process (Column 10, Lines 59-60), wherein the extruded shape of the metal is a hollow tube [profile (Column 6, Line 13)].
Regarding claim 22, Tsuboi teaches in Figure 1B [annotated above], the cleats (D and E) include metal [aluminum (Column 10, Line 60)] and are formed from the hollow tube [profile (Column 6, Line 13)].
Regarding claim 24, Tsuboi teaches in Figure 1B [annotated above], each cleat (D and E) includes a first end coupled to the first wall (B) or the second wall (C) and a second end disposed within the thermal break (3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,500,550 to Tsuboi.
Regarding claim 23, Tsuboi teaches a thermally enhanced extrudate with cleats but does not teach each cleat has a cleat length that is equal to a length of the at least one opening. However, it would have been an obvious matter of design choice to make the length of each cleat the same length as the opening since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, it would have been an obvious matter of design choice to equal the lengths of the cleats and the opening since the Applicant has not disclosed that having equal lengths solves any stated problem or is of any particular purpose and it appears that the lengths provided by Tsuboi would perform equally well
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the cleats extend from the first wall and the second wall in an alternating pattern along the longitudinal axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635